Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are pending.

Priority
This application was filed in the US on 1/7/20. 

Election/Restrictions
Applicant’s election of the species shown below, in the reply filed on 8/10/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 1-3 and 5-8 are examined herein insofar as they read on the elected invention and species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has language drawn to “analogs” of the disclosed compound.  The instant specification shows, for example, that the compounds disclosed by the instant 
A “representative number of species” means that the species which are adequately described are representative of the entire genus claimed. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (see MPEP 2163).  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, paragraph 1.
Claims 2, 3, and 6-8 are rejected for depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 contains a limitation drawn to an “analog” of the disclosed compound.  The instant disclosure contains the term analog, and several demonstrative examples, 
The field of developing drugs is vast, and many patents for analogous drugs of well-known drugs (i.e. analogs) are granted, which is indicative of the extent and difficulty of the field as a whole. The complete lack of direction given by the instant disclosure as to what the instantly claimed analogs are, could be, or how to make, test, or use them makes the metes and bounds of the instant claims unclear.
Claims 2, 3, and 6-8 are rejected for depending from a rejected base claim.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites limitations drawn to chemotherapy-induced disorders, however there is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhat et al. (Kruttika Bhat, Sara Duhachek-Muggy, Renuka Ramanathan, Mohammad Saki, Claudia Alli, Paul Medina, Robert Damoiseaux, Julian Whitelegge, William H. McBride, Dörthe Schaue, Erina Vlashi, Frank Pajonk, 1-[(4-Nitrophenyl)sulfonyl]-4-phenylpiperazine increases the number of Peyer’s patch-associated regenerating crypts in the small intestines after radiation injury, Radiotherapy and Oncology 132 (2019) 8–15, Available online 20 December 2018).
Bhat el at. discloses the efficacy of 1-[(4-nitrophenyl)sulfonyl]-4-phenylpiperazine in the mitigation of radiation induced issues (see, for example, the title and the whole document, and further clearly discloses “1-(4-nitrobenzenesulfonyl)-4-penylpiperazine [sic] efficiently mitigated hematopoietic and gastrointestinal ARS” (i.e. treated chemotherapy-induced gastrointestinal syndrome with the instant species; see, for example, pg. 9, left column, third paragraph, and throughout; related to claims 5 and 7).  Bhat et al. also discloses the administration of the instant species at 24 hours after radiation therapy (see, for example, the abstract and throughout; related to claims 2, 3, and 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (Kruttika Bhat, Sara Duhachek-Muggy, Renuka Ramanathan, Mohammad Saki, Claudia Alli, Paul Medina, Robert Damoiseaux, Julian Whitelegge, William H. McBride, Dörthe Schaue, Erina Vlashi, Frank Pajonk, 1-[(4-Nitrophenyl)sulfonyl]-4-phenylpiperazine increases the number of Peyer’s patch-associated regenerating crypts in the small intestines after radiation injury, Radiotherapy and Oncology 132 (2019) 8–15, Available online 20 December 2018) as applied to claim(s) 1-3 and 5-7 above.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Because the claims all depend from claim 1, and claim 1 is drawn to the treatment of radiation induced injury of the GI tract, the limitations of claim 8 are considered to be due to issues in addition to said radiation damage.
Bhat et al. discloses as above but does not specifically disclose the treatment of patient with the additional issues related to chemotherapy-induced problems.
It would have been obvious to one of ordinary skill to treat a patient with radiation induced injury of the GI tract as well as chemotherapy-induced injury of the GI tract.
One of ordinary skill would have been motivated to treat a patient with radiation induced injury of the GI tract as well as chemotherapy-induced injury of the GI tract because Bhat et al. discloses the successful treatment of radiation induced injury of the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-17, 22, 23, and 25 of copending Application No. 17/001,592. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of radiation induced injury of the GI tract comprising administering analogs of the compound shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are drawn to the treatment of radiation exposure (see, for example, claims 17 and 23) comprising administering compounds such as those shown below (i.e. an analog of the instant compound; see, for example, claim 14).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The instant specification evidences that radiation induced injury of the GI tract is common with 90% of patients who receive pelvic radiotherapy developing a permanent issue (see, for example, [0022]).

The instant claims would have been obvious to one of ordinary skill based on the copending claims.
One of ordinary skill would have been motivated to treat radiation induced injury of the GI tract because the copending claims disclose the treatment of radiation exposure, in general, with compounds that meet the instant limitations for the compounds, and it was known at the time of the instant filing that radiation induced injury of the GI tract was a common issue with radiation induced injury.  One of ordinary skill would have treated the subpopulation of those with radiation induced injury of the GI tract based on the teaching of treatment of radiation exposure in general, and would have done so with a reasonable expectation of success.

Conclusion
Claim 4 is withdrawn.  Claims 1-3 and 5-8 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627